Exhibit 10.1

FOURTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is entered into
effective as of March 30, 2012 by and between INTERMEC, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Credit
Agreement dated January 14, 2011 (as amended, the “Credit Agreement”). Borrower
and Bank desire to amend the Credit Agreement in the manner set forth below. All
capitalized terms used herein and not otherwise defined herein shall have the
meaning attributed to them in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower and Bank hereby agree as follows:

1. Section 4.9. Section 4.9 of the Credit Agreement is amended in its entirety
to read as follows:

Section 4.9. FINANCIAL CONDITION. Maintain Borrower’s consolidated financial
condition as follows using GAAP, consistently applied, and used consistently
with prior practices (except to the extent modified by the definitions herein):

(a) Borrower’s Adjusted EBITDA not less than $25,000,000 as of the end of
Borrower’s second fiscal quarter of 2012, not less than $35,000,000 as of the
end of Borrower’s third fiscal quarter of 2012 and not less than $45,000,000 as
of the end of each subsequent fiscal quarter of Borrower. “Borrower’s Adjusted
EBITDA” means, as of the end of a fiscal quarter of Borrower, Borrower’s net
income before tax for the four fiscal quarters ending with such fiscal quarter
plus interest expense (net of capitalized interest expense), depreciation
expense and amortization expense for such period, plus any of the following for
such period to the extent decreasing net income: (i) any non-cash compensation
expense recorded from grants of stock appreciation, stock options, restricted
stock or other similar rights to officers, directors and other employees,
(ii) any non-cash item or deduction recorded in accordance with any change in
GAAP during or effective as of such period, (iii) any other non-cash item (other
than any non cash charges to the extent such charges represent an accrual of or
reserve for cash expenditures in any future period) and (iv) with respect to the
portion of such period ending before April 2, 2012, extraordinary, non-recurring
or one time expenses, losses or charges not to exceed $10,000,000 for such
portion of such period, plus Historical EBITDA for such portion of such period,
plus Target Acquisition Costs for such portion of such period.

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT      PAGE 1   



--------------------------------------------------------------------------------

(b) [Intentionally Deleted]

(c) [Intentionally Deleted]

(d) Asset Coverage Ratio not less than 1.00:1.00 as of the end of each fiscal
quarter beginning with the last quarter of 2011. “Asset Coverage Ratio” means
the ratio of (A) the total of the following as of the end of such fiscal
quarter: (i) 80% of total net accounts receivable (domestic and foreign),
(ii) 55% of domestic finished goods inventory and (iii) 30% of domestic parts
and service inventory to (B) the total outstanding principal balance of the Line
of Credit plus the undrawn face amount of all Letters of Credit.

(e) Borrower’s Total Funded Debt to EBITDA not in excess of 2.50 for each fiscal
quarter, beginning with the last fiscal quarter of 2011.

2. New Section 5.9. A new Section 5.9 is added to the Credit Agreement to read
as follows:

Section 5.9. PERMITTED ACQUISITIONS. Except for Permitted Acquisitions, acquire
all or substantially all of the assets of, or more than fifty percent (50%) of
the voting Equity Interests of, or a business line or a division of, any Person.
“Permitted Acquisition” means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, or more than fifty
percent (50%) of the voting Equity Interests of, or a business line or a
division of, any Person; provided that:

(i) all Persons, assets, business lines or divisions acquired shall be in the
type of business engaged in by the Borrower and its Subsidiaries as of March 30,
2012, or complimentary to such type of business, in each case as determined in
good faith by Borrower’s board of directors;

(ii) no Event of Default shall then exist or would exist after giving effect to
such acquisition;

(iii) as of the closing of any acquisition, such acquisition shall have been
approved by the board of directors or equivalent governing body of the Person to
be acquired or from which such assets, business line or division is to be
acquired;

(iv) the Borrower shall have delivered to Bank a certificate demonstrating to
the Bank’s reasonable satisfaction that, upon giving effect to such acquisition
and taking into account payment of all transaction expenses in connection
therewith, the Borrower, on a pro forma basis, would be in compliance with the
financial covenants set forth in Section 4.9;

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT      PAGE 2   



--------------------------------------------------------------------------------

(v) if such acquisition is structured as a merger, the Borrower (or if such
merger is with any Subsidiary, then a Subsidiary) shall be the surviving Person
after giving effect to such merger and;

(vi) the total cash consideration (including assumed liabilities, earnout
payments and any other deferred payment) paid for all of the Persons, assets,
business lines or divisions acquired in the aggregate after April 1, 2012 shall
not exceed $30,000,000.

3. Ratification. Except as otherwise provided in this Fourth Amendment, all of
the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.

4. One Agreement. The Credit Agreement, as modified by the provisions of this
Fourth Amendment, shall be construed as one agreement.

5. Effective Date. This Fourth Amendment shall be effective as of March 30, 2012
upon execution and delivery by the parties of this amendment and the attached
Guarantors’ Acknowledgement, Consent and Reaffirmation.

6. Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Fourth Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Fourth Amendment.

[Signature page follows]

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT      PAGE 3   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment to Amended and Restated Credit
Agreement has been duly executed.

 

INTERMEC, INC. By:  

/s/ Frank S. McCallick

  Frank S. McCallick,   Vice President, Tax and Treasurer WELLS FARGO BANK,
NATIONAL ASSOCIATION By:  

/s/ John Cantalupo

  John Cantalupo,   Senior Vice President

 

GUARANTORS’ SIGNATURE PAGE TO FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT ACKNOWLEDGMENT

  